Appeal by defendant from an order of County Court, Sullivan County, affirming a judgment against defendant rendered by a Justice of the Peace without a jury. An electric motor disappeared while being transported by plaintiff motor carrier. The defendant had issued to plaintiff a policy of cargo liability insurance which protected him from claims of loss by theft of goods in transit. Defendant refused to accept liability and the plaintiff, after being sued, paid the shipper the value of the motor and then commenced this action to recover money damages for alleged breach of the insurance contract. At the trial the issues were whether the electric motor had been stolen and whether the plaintiff had complied with conditions precedent contained in the policy. These questions were resolved in favor of the plaintiff and we cannot say that this decision was contrary to the weight of the evidence. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.